632 N.W.2d 925 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Ronald B. JORDAN, Defendant-Appellee.
Docket No. 119356, COA No. 219279.
Supreme Court of Michigan.
September 11, 2001.
On order of the Court, the application for leave to appeal from the May 11, 2001, *926 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for consideration of issues raised but not addressed in its decision. The decision in People v. Lucas, 138 Mich. App. 212, 360 N.W.2d 162 (1984), is distinguishable. In this case, witnesses, whom the police officer relied on to find noninvolvement by Harper, appeared and testified at trial that Harper was upstairs when the shot was fired from the basement killing the victim. Moreover, the record indicates that no objection was raised to the testimony of the officer, and the challenge raised on appeal to this testimony was therefore not properly preserved. The outcome of the trial would not have changed if the officer had failed to explain why his investigation led him to not focus on Harper. See People v. Carines, 460 Mich. 750, 597 N.W.2d 130 (1999).
We do not retain jurisdiction.